UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1.Name and address of issuer: JNL Series Trust 1 Corporate Way Lansing, MI 48951 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] Series Name Fund Series ID Class ID for Class A Class ID for Class B 1 JNL/American Funds® Blue Chip Income and Growth Fund S000028038 C000085345 C000085346 2 JNL/American Funds Global Bond Fund S000028039 C000085347 C000085348 3 JNL/American Funds Global Small Capitalization Fund S000028040 C000085349 C000085350 4 JNL/American Funds Growth-Income Fund S000028041 C000085351 C000085352 5 JNL/American Funds International Fund S000028042 C000085354 C000085353 6 JNL/American Funds New World Fund S000028043 C000085355 C000085356 7 JNL/AQR Managed Futures Strategy Fund S000033504 C000102951 C000102952 8 JNL/BlackRock Global Allocation Fund S000029611 C000090917 C000090918 9 JNL/BlackRock Commodity Securities Fund S000014502 C000039480 C000067999 10 JNL/Brookfield Global Infrastructure Fund S000034689 C000106863 C000106864 11 JNL/Capital Guardian Global Balanced Fund S000001787 C000004694 C000067992 12 JNL/Capital Guardian Global Diversified Research Fund S000001745 C000004652 C000067983 13 JNL/Capital Guardian U.S. Growth Equity Fund S000001746 C000004653 C000067984 14 JNL/Eagle Core Equity Fund S000001765 C000004672 C000067990 15 JNL/Eagle SmallCap Equity Fund S000001776 C000004683 C000067991 16 JNL/Franklin Templeton Founding Strategy Fund S000014513 C000039491 N/A 17 JNL/Franklin Templeton Global Growth Fund S000014514 C000039492 C000068002 18 JNL/Franklin Templeton Global Multisector Bond Fund S000034688 C000106861 C000106862 19 JNL/Franklin Templeton Income Fund S000010705 C000029596 C000067995 20 JNL/Franklin Templeton International Small Cap Growth Fund S000019479 C000054122 C000068007 21 JNL/Franklin Templeton Mutual Shares Fund S000014515 C000039493 C000068003 22 JNL/Franklin Templeton Small Cap Value Fund S000001798 C000004705 C000067994 23 JNL/Goldman Sachs Core Plus Bond Fund S000001741 C000004648 C000067979 24 JNL/Goldman Sachs Emerging Markets Debt Fund S000023246 C000067950 C000067951 25 JNL/Goldman Sachs Mid Cap Value Fund S000001722 C000004629 C000067963 26 JNL/Goldman Sachs U.S. Equity Flex Fund S000014512 C000039490 C000068000 27 JNL Institutional Alt 20 Fund S000025069 C000074572 N/A 28 JNL Institutional Alt 35 Fund S000025070 C000074573 N/A 29 JNL Institutional Alt 50 Fund S000025071 C000074574 N/A 30 JNL Institutional Alt 65 Fund S000025072 C000074575 N/A 31 JNL/Invesco Global Real Estate Fund S000001732 C000004639 C000067973 32 JNL/Invesco International Growth Fund S000001723 C000004630 C000067964 33 JNL/Invesco Large Cap Growth Fund S000001721 C000004628 C000067962 34 JNL/Invesco Small Cap Growth Fund S000001743 C000004650 C000067981 35 JNL/Ivy Asset Strategy Fund S000026435 C000079326 C000079327 36 JNL/JPMorgan International Value Fund S000001724 C000004631 C000067965 37 JNL/JPMorgan MidCap Growth Fund S000001797 C000004704 C000067993 38 JNL/JPMorgan U.S. Government & Quality Bond Fund S000001742 C000004649 C000067980 39 JNL/Lazard Emerging Markets Fund S000010709 C000029600 C000067997 40 JNL/Lazard Mid Cap Equity Fund S000001725 C000004632 C000067966 41 JNL/M&G Global Basics Fund S000023247 C000067952 C000067953 42 JNL/M&G Global Leaders Fund S000023248 C000067954 C000067955 43 JNL/Mellon Capital Management Bond Index Fund S000001731 C000004638 C000067972 44 JNL/ Mellon Capital Management Emerging Markets Index Fund S000033505 C000102953 C000102954 45 JNL/Mellon Capital Management European 30 Fund S000023250 C000067958 C000067959 46 JNL/Mellon Capital Management Global Alpha Fund S000026434 C000079324 C000079325 47 JNL/Mellon Capital Management Index 5 Fund S000017156 C000047543 N/A 48 JNL/Mellon Capital Management International Index Fund S000001730 C000004637 C000067971 49 JNL/Mellon Capital Management Pacific Rim 30 Fund S000023249 C000067956 C000067957 50 JNL/Mellon Capital Management S&P 500 Index Fund S000001727 C000004634 C000067968 51 JNL/Mellon Capital Management S&P 400 Midcap Index Fund S000001728 C000004635 C000067969 52 JNL/Mellon Capital Management Small Cap Index Fund S000001729 C000004636 C000067970 53 JNL/Mellon Capital Management 10 x 10 Fund S000017157 C000047544 N/A 54 JNL/Oppenheimer Global Growth Fund S000001734 C000004641 C000067975 55 JNL/PAM Asia ex-Japan Fund S000019489 C000054132 C000068012 56 JNL/PAM China-India Fund S000019487 C000054130 C000068011 57 JNL/PIMCO Real Return Fund S000010711 C000029602 C000067998 58 JNL/PIMCO Total Return Bond Fund S000001736 C000004643 C000067976 59 JNL/PPM America Floating Rate Income Fund S000030878 C000095821 N/A 60 JNL/PPM America High Yield Bond Fund S000001740 C000004647 C000067978 61 JNL/PPM America Mid Cap Value Fund S000020933 C000059129 C000068016 62 JNL/PPM America Small Cap Value Fund S000020931 C000059127 C000068015 63 JNL/PPM America Value Equity Fund S000014516 C000039494 C000068004 64 JNL/Red Rocks Listed Private Equity Fund S000023251 C000067960 C000067961 65 JNL/S&P Managed Conservative Fund S000001752 C000004659 N/A 66 JNL/S&P Managed Moderate Fund S000001753 C000004660 N/A 67 JNL/S&P Managed Moderate Growth Fund S000001755 C000004662 N/A 68 JNL/S&P Managed Growth Fund S000001756 C000004663 N/A 69 JNL/S&P Managed Aggressive Growth Fund S000001757 C000004664 N/A 70 JNL Disciplined Moderate Fund S000014517 C000039495 N/A 71 JNL Disciplined Moderate Growth Fund S000014518 C000039496 N/A 72 JNL Disciplined Growth Fund S000014519 C000039497 N/A 73 JNL/S&P Competitive Advantage Fund S000019493 C000054136 C000068014 74 JNL/S&P Dividend Income & Growth Fund S000019483 C000054126 C000068009 75 JNL/S&P Intrinsic Value Fund S000019481 C000054124 C000068008 76 JNL/S&P Total Yield Fund S000019491 C000054134 C000068013 77 JNL/S&P 4 Fund S000019485 C000054128 N/A 78 JNL/T. Rowe Price Established Growth Fund S000001749 C000004656 C000067987 79 JNL/T. Rowe Price Mid-Cap Growth Fund S000001750 C000004657 C000067988 80 JNL/T. Rowe Price Short-Term Bond Fund S000010707 C000029598 C000067996 81 JNL/T. Rowe Price Value Fund S000001751 C000004658 C000067989 82 JNL/WMC Balanced Fund S000001744 C000004651 C000067982 83 JNL/WMC Money Market Fund S000001747 C000004654 C000067985 84 JNL/WMC Value Fund S000001748 C000004655 C000067986 3.Investment Company Act File Number: 811-08894 Securities Act File Number: 033-87244 4(a).Last day of fiscal year for which this Form is filed: December 31, 2011 4(b). [] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year.).(See Instruction A.2) 4(c). [] Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i) Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ 207,473,409 (ii) Aggregate price of securities redeemed or repurchased during the fiscal year: $ 178,094,755 (iii) Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: $ 38,931,641 (iv) Total available redemption credits [add Items 5(ii) and 5(iii)]: $ 217,026,396 (v) Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: $ 0 (vi) Redemption credits available for use in future years if Item 5(i) is less than Items 5(iv) [subtract Item 5(iv) from Item 5(i)]: $ 9,552,987 (vii) Multiplier for determining registration fee (See Instruction C.9): x 0.00011460 (viii) Registration fee due [multiply Item 5(v) by item 5(vii)] (enter “0” if no fee is due): $0 6. Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: . 7. Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D): +$ 0 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 0 9. Date the registration fee and any interest payment was sent to the Commission’s lockbox depository: Method of Delivery: [] Wire Transfer [] Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By: (Signature and Title)* /s/ Gerard A.M. Oprins Gerard A.M. Oprins Treasurer and Chief Financial Officer Date: March 21, 2012 *Please print the name and title of the signing officer below the signature.
